DETAILED ACTION
The instant application having Application No. 17/193172 filed on March 5, 2021 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The drawings (specifically Figures 1-2) are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  This drawings only recite reference numbers without describing what the reference numbers refer to in any way. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4, 10-11, 13-14, 17-18, and 20 are objected to because of the following informalities:
Claims 3-4, 10-11, and 17-18 recite “the incoming packets”, which should be “the given incoming packet”. 
Claims 13-14 and 20 recite “the pipeline circuitry”, which should be “the pipeline circuit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8 and 15 recite “the pipeline circuit”; however, there is insufficient antecedent basis for this limitation in the claims.
Dependent claims 9-14 and 16-20 are rejected for the same reasons as shown above and for being dependent on a previously rejected base claim.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwork (US 7818563) in view of Burgess (US 2018/0241728).

As per claims 1, 8, and 15, Dwork discloses An apparatus, comprising: 
an authentication engine configured to authenticate packets and to provide an authentication signal to the [memory] based on whether packets have been authenticated (Dwork, Figures 1B-1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches various authentication handling modules and authentication units that authenticate the incoming packet and output the authentication status to memory. Dwork, Figure 1C, has authentication modules 55 and 56 and authentication units 48-53 that store the authentication status in memory A.); and 
a control circuit configured to route a given incoming packet to both the authentication engine and to a bypass path, the bypass path configured to provide a copy of the given incoming packet to the [memory] to bypass the authentication engine (Dwork, Figures 1B-1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches an encryption data handling module 31 as well as a decryption handling module 54. Both of these modules are considered as control circuits. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B, sending the incoming packet to both the authentication units for authentication and to the decryption units to decrypt the packet before storing the decrypted data and the authentication status in memory A.)
However, Dwork does not specifically teach a pipeline circuit to process packets.
Burgess discloses a pipeline circuit configured to process packets; and … to provide an authentication signal to the pipeline circuit … and … to provide a copy of the given incoming packet to the pipeline circuit … (Burgess, paragraph 40, teaches transmitting the packet and the authentication status to a server. Burgess, Figure 4 and associated texts such as paragraphs 64-66, also teaches transmitting the packet and the authentication status to the server. The server can then transmit the status to the client device to grant or deny access.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Burgess with the teachings of Dwork. Dwork teaches transmitting the authentication status of a packet as well as the data of the packet to a memory. Burgess similarly teaches transmitting the authentication status of a packet as well as the packet to a server for additional processing. Therefore, it would have been obvious to transmit the authentication status of the packet as well as the packet to a server (pipeline circuit) for additional processing as this would have been a simple substitution of one known memory element for another to yield the predictable results of transmitting the authentication status of a packet as well as the packet to a server for additional processing.
Claims 8 and 15 recite the additional limitation of “receiving a given incoming packet at an apparatus” (Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet. Dwork, abstract, teaches processing incoming and outgoing data. Dwork, col. 3 lines 36-39, teaches storing the incoming and outgoing data in the memory.)

As per claims 2, 9, and 16, Dwork in view of Burgess discloses an encryption and decryption engine configured to encrypt or decrypt packets and to provide resultant encrypted or decrypted packets to the pipeline circuit, wherein the control circuit is further configured to route the given incoming packet selectively to either the bypass path or to the encryption and decryption engine (Dwork, Figures 1B and 1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches encryption and decryption units to perform encryption/decryption and send the results to memory A. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet to 1) the authentication units for authentication and to 2) the decryption units to decrypt the packet before storing the decrypted data in memory A or 3) to memory A without decryption. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 3, 10, and 17, Dwork in view of Burgess discloses an encryption and decryption engine configured to encrypt or decrypt packets and to provide resultant encrypted or decrypted packets to the pipeline circuit, wherein the control circuit is further configured to selectively route the given incoming packet to the authentication engine and to the bypass path based on a determination that the incoming packets are to be authenticated but are not to be decrypted (Dwork, Figures 1B and 1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches encryption and decryption units to perform encryption/decryption and send the results to memory A. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet to 1) the authentication units for authentication and to 2) the decryption units to decrypt the packet before storing the decrypted data in memory A or 3) to memory A without decryption. Dwork, col. 8 lines 6-11, recites “selectively directs data frames from the memory B through none or one of the decryption functional units. The optionally decrypted frame is sent to memory A. The toggle receives a copy of the outgoing frame from the decryption data handling module, or more directly from the memory B”. This shows that the data can be authenticated and not decrypted. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 4, 11, and 18, Dwork in view of Burgess discloses an encryption and decryption engine configured to encrypt or decrypt packets and to provide resultant encrypted or decrypted packets to the pipeline circuit, wherein the control circuit is further configured to selectively route the given incoming packet to the encryption and decryption engine based on a determination that the incoming packets are to be encrypted or decrypted (Dwork, Figures 1B and 1C and associated texts such as col. 7 line 19-col. 8 line 23, teaches encryption and decryption units to perform encryption/decryption and send the results to memory A. Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the decryption data handling module getting an incoming packet from memory B and sending the incoming packet to 1) the authentication units for authentication and to 2) the decryption units to decrypt the packet before storing the decrypted data in memory A or 3) to memory A without decryption. Dwork, col. 8 lines 6-11, recites “selectively directs data frames from the memory B through none or one of the decryption functional units. The optionally decrypted frame is sent to memory A. The toggle receives a copy of the outgoing frame from the decryption data handling module, or more directly from the memory B”. This shows that the data can be decrypted or not decrypted. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 5, 12, and 19, Dwork in view of Burgess discloses wherein the control circuit is further configured to route, in parallel, copies of the given incoming packet to the authentication engine and to the pipeline circuit through the bypass path (Dwork, Figure 1C and associated texts, teaches the decryption data handling module getting an incoming packet from memory B, sending the incoming packet to both the authentication units for authentication and to the decryption units to decrypt the packet before storing the decrypted data and the authentication status in memory A. Burgess, paragraph 40, teaches transmitting the packet and the authentication status to a server. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork.)

As per claims 6, 13, and 20, Dwork in view of Burgess discloses wherein the pipeline circuit is further configured to: receive the given incoming packet; receive the authentication signal; and between receipt of the given incoming packet and the authentication signal, process the given incoming packet to generate an output packet (Dwork, Figure 1C and associated texts such as col. 7 line 63-col. 8 line 23, teaches the memory A receiving both the authentication status as well as the incoming packet in encrypted or decrypted form. Burgess, Figure 4 and associated texts such as paragraphs 40 and 64-66, teaches transmitting the packet and the authentication status to a server/pipeline circuit instead of the memory of Dwork. Burgess, Figure 4 and associated texts such as paragraphs 64-66, also teaches transmitting the packet and the authentication status to the server where the server can then transmit the status to the client device to grant or deny access. However, it is unclear as to the actual timing of the steps in Dwork or Burgess. It would have been obvious to perform the steps in a particular order based on the needs of the system as this would have been an obvious design choice to perform the steps in any particular order to achieve the desired result. This is further shown in Burgess paragraph 98 and Dwork col. 43 lines 4-27.)

As per claims 7 and 14, Dwork in view of Burgess discloses wherein the pipeline circuit is further configured to: based upon an indication in the authentication signal that the given incoming packet failed authentication, take a corrective action; and based upon an indication in the authentication signal that the given incoming packet has been authenticated, issue the output packet (Burgess, paragraph 40, teaches transmitting the packet and the authentication status to a server. Burgess, Figure 4 and associated texts such as paragraphs 64-66, also teaches transmitting the packet and the authentication status to the server. The server can then transmit the status to the client device to grant or deny access.)

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
McLean (US 2020/0244464) – teaches storing the packet and the authentication status on a blockchain.
Takahashi (US 2022/0174049) – teaches packet output engine to authenticate and output packets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498